The opinion of the court was delivered by
KnoX, J.
Under the authority of several Pennsylvania cases, particularly that of Rees v. Waters, 9 Watts 90, and that of Thorndell v. Morrison, 1 Casey 326, the Court of Common Pleas rightly excluded the testimony embraced in the defendants’ offer.
The separate deed of a married woman purporting to convey real estate belonging to her in her own right is void, whether against her, or her husband, even although a full consideration has been paid to her for the estate conveyed.
That the husband has deserted the wife without providing for her support, and that the proceeds of the sale were necessary to and used for her maintenance, cannot make good her separate deed, or prevent the husband from asserting, his right to the possession of the real estate as against the purchaser.
These questions are fully discussed in the cases referred to, and the conclusions arrived at justify the action of the court below.
Judgment affirmed.